Case 8:91-cr-00272-JDW-JSS Document 793 Filed 08/03/20 Page 1 of 2 PageID 1189



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


 UNITED STATES OF AMERICA

 vs.                                                                   Case No. 8:91-cr-272-T-27JSS

 RONALD STANSEL

 ________________________________/

                                                    ORDER

         BEFORE THE COURT is Defendant’s pro se “Judicial Notice of Adjudicative Facts

 Pursuant to Fed. R. Evid. 201(c), (d), and (e)” (Dkt. 792), which is construed as a motion for

 reconsideration of the order denying his pro se “Motion for Order Directing United States

 Probation Office from Charging Home Monitoring Fee Per Eric Holder’s, Attorney General

 Change of Law” (Dkt. 787). A response is unnecessary. Upon consideration, the construed

 motion is DENIED.

         Although motions for reconsideration are not expressly authorized by the Federal Rules

 of Criminal Procedure, this Circuit permits motions for reconsideration in criminal cases in

 certain circumstances. United States v. Phillips, 597 F.3d 1190, 1199 (11th Cir. 2010). Assuming

 this construed motion is permissible, Defendant provides no arguments warranting

 reconsideration. 1

         Defendant’s first argument is that his due process rights were violated because he did not

 have an opportunity to reply to the government’s response to his motion before this Court ruled.

 (Dkt. 792 at 1-3). This does not demonstrate manifest error. Local Rule 3.01(c) prohibits the

 filing of a reply absent leave of court. Defendant did not have a right to file a reply. See United

 States v. Valencia-Trujillo, 462 F. App’x 894, 896 (11th Cir. 2012).

         Defendant’s other argument is that he has exhausted all administrative remedies within


         1
          Applying the standard for reconsideration in civil cases, the only grounds for reconsidering a ruling are
 the submission of newly-discovered evidence or a demonstration of manifest error. Kight v. IPD Printing &

                                                         1
Case 8:91-cr-00272-JDW-JSS Document 793 Filed 08/03/20 Page 2 of 2 PageID 1190



 the Bureau of Prisons. (Id.). He contends that “this court has jurisdiction to entertain this motion

 and grant Stansel relief under the administrative remedy of Home Confinement and BOP

 administrative remedy is moot and not applicable to Stansel under the Home Confinement

 policies and procedure.” (Id. at 2). However, he does not submit “newly-discovered evidence” to

 support these assertions or demonstrate manifest error to warrant reconsideration. Accordingly,

 his construed motion for reconsideration is DENIED.

          DONE AND ORDERED in chambers this 3rd day of August, 2020.

                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge
 Copies to: Defendant, Counsel of Record, United States Probation




 Distributing, Inc., 427 F. App’x 753, 755 (11th Cir. 2011) (citation omitted).

                                                           2
